DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Laurence A. Greenberg on February 9, 2022.  
	The claims have been amended as follow:
The base claim 11 is amended as follow.  By this amendment, respective Claims 22 and 23 contain therein the entire subject matter of claim 11 as presently amended.   
  
Claim 11.  A sealing device for sealing a positive or negative pressure zone of a roll or a machine for producing or processing a fibrous web, the sealing device comprising: 
a supply line for supplying a lubricant; 
a sealing strip having a sealing surface, first and second longitudinal ends, a length, and a plurality of mutually adjacent inlets distributed over said length of said sealing strip and spaced apart by distances therebetween; 
one or both of said longitudinal ends of said sealing strip each being spaced apart from a respective one of said inlets by at least 20 mm and at most 1000 mm; 
each longitudinal end being supplied by a respective one of said inlets being closer to said longitudinal end than said distances between said mutually adjacent inlets; and 
a lubricating device to be connected through said plurality of inlets to said supply line for introducing the lubricant between an inner surface of a roll shell of the roll and said sealing surface of said sealing strip during operation, said lubricating device having a plurality of lubricant outlet openings.  

Allowable Subject Matter
Claims 11-18 and 21-28 are allowed.   
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowed, because the prior art does not disclose or suggest:   A sealing device for sealing a positive or negative pressure zone of a roll or a machine for producing or processing a fibrous web, the sealing device comprising a supply line for supplying a lubricant; a sealing strip having a sealing surface, first and second longitudinal ends, a length, and a plurality of mutually adjacent inlets distributed over said length of said sealing strip and spaced apart by distances therebetween; one or both of said longitudinal ends of said sealing strip each being spaced apart from a respective one of said inlets by at least 20 mm and at most 1000 mm; and each longitudinal end being supplied by a respective one of said inlets being closer to said longitudinal end than said distances between said mutually adjacent inlets.
	The Examiner concurs with the Applicant’s Remarks provided on Page 10, last paragraph bridging to page 11 of the Amendment filed on 12/30/2021, which states:
 “The claimed distance is critical for the uniform distribution of the lubrication water.  All other regions of the sealing device are supplied by two inlets, from the left and from the right, but the edge regions are only supplied by one inlet. To compensate for this it was discovered that new and unexpected results were achieved when the outermost inlets were moved closer to the edges.”

Claims 12-18 and 21-28 are dependent directly/indirectly on claim 11 and therefore, they are allowed as well.
   


Response to Arguments
Applicant's arguments filed on December 30, 2021 have been considered.
In view of the arguments and amendment to the claims and specification, the objection to the specification, set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over Erkelenz, et al. (US 2015/0204014 A1) and Keinberger, et al. (USP 10,184,214 B2).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748